779 N.W.2d 248 (2010)
In re CERTIFIED QUESTION FROM the UNITED STATES DISTRICT COURT FOR the EASTERN DISTRICT OF MICHIGAN.
Karen Waeschle, Plaintiff,
v.
Oakland County Medical Examiner, and Oakland County, Defendants.
Docket No. 140263.
Supreme Court of Michigan.
March 12, 2010.

Order
On order of the Court, the question certified by the United States District Court for the Eastern District of Michigan is considered, and the request to answer the question is GRANTED. If the parties wish to file further briefs, they must be prepared in conformity with MCR 7.306 through 7.309.
The motion for leave to file a brief amicus curiae is GRANTED. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
WEAVER, J., (dissenting).
I dissent from the order granting the request of the United States District Court for the Eastern District of Michigan for an answer to the question, because I continue to question this Court's constitutional authority to hear questions certified by other courts.[1] Justice Young[2] and Justice Levin[3] have also questioned this Court's authority to answer certified questions. Therefore, I would decline to answer the question in this case.
YOUNG, J. (dissenting).
I would decline to answer the certified question. I continue to adhere to my stated position in In re Certified Question (Wayne Co. v. Philip Morris Inc.), ___ Mich. ___, 622 N.W.2d 518 (Mich., 2001), that this Court lacks the authority under state law to answer certified questions. However, this position has failed to carry the day. See Proposed Amendment of MCR 7.305, 462 Mich. 1208 (2000). As the final arbiter of state law, this Court has concluded that it has the authority to answer certified questions. Accordingly, while this Court may exercise that authority, I will exercise careful discretion before answering any certified question. I would decline to answer the question in this instance.
NOTES
[1]  See, e.g., In re Certified Questions (Melson v. Prime Ins. Syndicate, Inc.), 472 Mich. 1225, 696 N.W.2d 687 (2005) (WEAVER, J., concurring); In re Certified Question (Wayne Co. v. Philip Morris Inc.), ___ Mich. ___, 622 N.W.2d 518 (2001) (WEAVER, J., dissenting); Proposed Amendment of MCR 7.305, 462 Mich. 1208 (2000) (WEAVER, C.J., dissenting); In re Certified Question (Kenneth Henes Special Projects Procurement, Marketing & Consulting Corp. v. Continental Biomass Industries, Inc.), 468 Mich. 109, 121, 659 N.W.2d 597 (2003) (WEAVER, J., concurring).
[2]  See In re Certified Question (Wayne Co. v. Philip Morris Inc.), ___ Mich. ___, 622 N.W.2d 518 (2001) (YOUNG, J., concurring).
[3]  See In re Certified Question (Bankey v. Storer Broadcasting Co.), 432 Mich. 438, 462-471, 443 N.W.2d 112 (1989) (separate opinion by Levin, J.).